Ray, Judge.
In Shirley v. State, 330 Ga. App. 424 (765 SE2d 491) (2014), this Court affirmed the trial court’s order denying Michael Scott Shirley’s motion to suppress evidence related to images of child pornography seized from his home, finding that the application for a search warrant was supported by probable cause. In Shirley v. State, 297 Ga. 722 (777 SE2d 444) (2015), the Supreme Court reversed, determining *316that the warrant application was insufficient to support probable cause and that Shirley’s motion to suppress should have been granted. Accordingly, we vacate our earlier opinion, adopt the Supreme Court’s opinion as our own, and reverse the judgment of the trial court.
Decided March 22, 2016.
Crawford & Boyle, Eric C. Crawford, for appellant.
Daniel J. Porter, District Attorney, Richard C. Armond, Assistant District Attorney, for appellee.

Judgment reversed.


Andrews, P. J., and McFadden, J., concur.